FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RUBEN BASA CHING,                                No. 13-72612

               Petitioner,                       Agency No. A098-248-346

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Ruben Basa Ching, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of the motion to reopen. Toufighi v. Mukasey, 538 F.3d 988,

992 (9th Cir. 2008). We deny the petition for review.

      Though the BIA was mistaken when it found that Ching did not file an

asylum application with his motion to reopen, the BIA did not abuse its discretion

in denying Ching’s motion where it separately found the motion untimely, see 8

C.F.R. § 1003.2(c)(2), and found Ching failed to present material evidence of

changed circumstances in the Philippines to qualify for a regulatory exception to

the time limitation for filing a motion to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

see also Toufighi, 538 F.3d at 996 (stating the hurdles a petitioner must clear in

order to prevail on a motion to reopen based on changed country conditions). We

reject Ching’s contention that the time limitation on motions to reopen does not

apply to his motion.

      We do not reach any challenges Ching raises to the agency’s underlying

credibility finding because they were addressed by this court in Ching v. Holder,

No. 08-73007, 514 Fed. Appx. 678 (9th Cir. March 12, 2013).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-72612